Title: To George Washington from George Augustine Washington, 15 January 1790
From: Washington, George Augustine
To: Washington, George


          
            Honor’d Uncle
            Mount Vernon Janry 15th 1790
          
          On Saturday Your favor of the 28th Ulto came here on which day I had left this for Loudoun to view a tract of Land about 8 miles above New Gate the property of Mr Theodorick Lee who I am endeavouring to make an exchange with for my property in Fredericksburgh the improvements on which, are so rapidly declining that I am anxious as there is a prospect of geting something for them—Mr Lee goes to Fredericksburgh on Saturday next to examin my Lots and as my being with him to point out the advantages they possess and to fix the matter while he is in the humor will induce me I believe to attend him as it will require but a few days and may be of consequence to me.
          I am pleased that You have dispensed with the cultivation of Pumpkins among Corn as I could not devise a probable mode by which it could be done without interuption to the Plows as our Corn requires late working which would allow too much time for the vines to spread before the working of it can be dispenced with, and I doubt not it will be found as You have directed that

ground appropriated particularly for the purpose, will be most productive and attended with the fewest inconveniences and without some other mode more effectual than any we have tried should be discoverd more than will suffice for immediate use will be unprofitable—The ground under the New post and rail fence at the Mansion house is not now sufficiently enriched to lay down in grass next spring and as a fallow and coat of manure will prepare it for wheat and grass early in the fall it will I think be much preferable to takeing another crop of Tobacco from it—tho Fairfax says a second crop from manured ground generally succeeds best and by manuring of it again it would be in good order for Oats and grass seed the next spring—this if it has no other objection as it produces delay will have influence with You as the ground is designed to be got into Grass as speedily as possible it here occurs to me to suggest what I had in my last intended taking the liberty of doing which is that a crop of no kind should be designated to the hands of the mansion house, conceiving that the advantages arising from the speedy compleation of the post and rail fence which is to enclose Your Land will amply compensate for what might probably be raised by them; for the additional aid which this would afford from them would greatly progress the business—I am also induced from a belief that it will tend very much to the advancement of this work to mention another thing as it will be necessary previous to runing the Fence through the woods where the road is design’d to be open’d, that the trees should be cut down to prevent injury to the Fence, which is to lay of the road mark such trees as will make posts and Rails and give the rest to any person or persons that will cut them down properly and remove them—Mason, Adams or any one convenient I am inclined to think would readily do it Mr Washington, Fairfax inform’d me had expressed a wish to be permited to remove some of the wood which has been cut down—I have said nothing respecting it to any of them least it should not meet your concurrence.
          I shall immediately apply to Mr Thompson for the deficiency of Buck wheat and in case of disappointment You shall be immediately inf⟨orm’d⟩ I think that the Buck wheat may be got from Philadelphia without the expence of Bags or Casks, for I enquired of Capt. Elwood of the Packet from that place, and he informed me that for the quantity I mentiond 350 or 400

Bushels he would plank up a temporary apartment in his vessel and bring it in bulk, and deliver it here; and I do expect he will do the same for the quantity You have directed Colo. Biddle to send—The Tobacco in the Mansion house Barn is not intirely striped but Fairfax seems still to have no doubt of its making 2 Hoggsheads I sent him to Alexandria the other day to examin at the warehouse the proper mode of presing &c. and hope it will be properly done.
          I do not apprehend that any notice would be taken of the Gates proposed to be placed on the public roads unless by some of those who would be secluded from the advantages within them; I meant after informing you to apply to the Court for permission as I would not in that or any other instance designedly infringe the Laws—I have once examind the Creek side, and will do it again but do not think it will answer to run the fence altogether below the bank as it will cause a very great increase of distance and in many places would be very liable to be washed up—I proposed after finishing the post and rail fence to the Millers Garden which will be tomorrow, to run a fence from the corner of the shed to the Mill, leaving a space for a Gate opposite the Bridge across the race, and then to run a temporary fence from the uper corner of the mill in a direct line to Frenches Fence to prevent the encroachment of horses and Cattle. The ditch is finished to the last bend in the fence next the Mill which is nearly opposite the post and rail by Berrys houses, but it cannot be well finished untill the ground & weather becomes more setled—I hope with care that the Corn made & the 150 Bls purchased will be sufficient untill we are supplied by the next crops. Corn I am told is now 12/ & 13/ and is supposed will be higher before spring—the Ground at D: Run adjoining No. 7 is too wet and rough to lay down in Timothy this winter I was thinking of taking a crop of Oats from it and laying it down next fall or plowing it during the Summer without a Crop which would not prevent the use of the pasture untill the fall—The mode You point out to me is certainly a great aid to the dispatch and accuracy of replying to Letters the want of time in replying to the Letters you mention arose from interuption which is sometimes unavoidable, tho’ I endeavour to guard against it—the Mail leaves Alexandria twice a week on Mondays and Fridays at 3 oClock I shall as its agreeable to You write by the latter untill

the next change—Fanny joins in best wishes for the health and happiness of Yourself my Aunt and the Children—and believe me to be Your truely affectionate Nephew
          
            Geo. A. Washington
          
        